DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites “the blade engagement portion” (see line 2). However, this appears to be a typographical error as this limitation has been previously recited as the “retractor blade engagement portion” (see claims 1 and 3). Please amend claim 4 to keep the terminology consistent. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11, 13-17 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mast (US 20180055504).
With respect to claim 1, Mast discloses a retractor blade device (814, see para. 37, fig. 8c, 8d below) comprising: a retractor blade engagement portion (e.g. 810) having a body portion (e.g. body of 810) with a distal end (e.g. lower end of 810) and a proximal end (e.g. upper end of 810), the retractor blade engagement portion configured to sit at least partially in a channel (804) of a retractor blade (802) (see para. 37, fig. 8d below), the body portion having a first retention component (one of 808) extending therefrom; and an extension portion (see fig. 8c below) having a distal end and a proximal end (see fig. 8c, 8d below).

    PNG
    media_image1.png
    782
    827
    media_image1.png
    Greyscale

As for claim 2, Mast further discloses the retractor blade device of claim 1, wherein the extension portion has a hook feature (see fig. 8c above).
As for claim 3, Mast further discloses the retractor blade device of claim 1, wherein the extension portion is wider than the retractor blade engagement portion (see fig. 8c, 8d above).
As for claim 4, Mast further discloses the retractor blade device of claim 1, wherein at least a portion of the extension portion extends laterally of the blade engagement portion (see fig. 8c, 8d above).
As for claim 5, Mast further discloses the retractor blade device of claim 1, wherein the body portion defines a first plane (e.g. vertical plane), wherein the extension portion defines a second plane (vertical plane), and wherein the first and second planes are parallel to each other (see fig. 8d above).
As for claim 6, Mast further discloses the retractor blade device of claim 5, wherein the first and second planes are not coplanar (note that these vertical planes are offset as shown in fig. 8d above).
With respect to claim 7, Mast discloses a retractor blade device (see fig. 8a, 8b below, para. 37) comprising: a retractor blade engagement portion (810) having a body portion with a distal end and a proximal end (see fig. 8a, 8b below), the retractor blade engagement portion configured to sit at least partially in a channel (804) of a retractor blade (802) (see fig. 8b below), the body portion having a first retention component (one of 808) extending therefrom (see fig. 8a, 8b below); and an extension portion (812) having a distal end and a proximal end (see fig. 8a, 8b below); further comprising a second retention component (the other of 808).

    PNG
    media_image2.png
    741
    872
    media_image2.png
    Greyscale

As for claim 8, Mast further discloses the retractor blade device of claim 7, wherein the first retention component and/or the second retention component comprises a resilient projection (e.g. 806, which is a part of flexible arm 808, see para. 37).
As for claim 9, Mast further discloses the retractor blade device of claim 8, wherein the first retention component and/or the second retention component extends in a plane (vertical plane defined by 804) coplanar with the body portion (see fig. 8b above). 
As for claim 10, Mast further discloses the retractor blade device of claim 9, wherein the first retention component and/or the second retention component is configured to engage at least a portion of a channel (804) of a retractor blade (see para. 37).
As for claim 11, Mast further discloses the retractor blade device of claim 10, wherein the first retention component and/or the second retention component is configured to allow the retractor blade device to be brought into the channel from a position perpendicular to a plane defined by the channel (see fig. 8b above and note it is possible to compress/squeeze elements 808 towards each and install 810 in this manner if one so desired by moving 810 from a relative horizontal position to a vertical position once 806 is inserted into a distal end of 804).
As for claim 13, Mast further discloses the retractor blade device of claim 1, wherein the body portion further comprises a driver locking mechanism (e.g. one of arms 808/806, see fig. 8c, 8d above).
As for claim 14, Mast further discloses the retractor blade device of claim 13, wherein the driver locking mechanism comprises a resilient portion (808) and a projection (806) (see para. 37).
As for claim 15, Mast further discloses the retractor blade device of claim 14, wherein the projection is configured to engage a depression (comparable grooves in 804) in a retractor blade (802) (see para. 37 and fig. 8d above).
As for claim 16, Mast further discloses the retractor blade device of claim 15, wherein the resilient portion lies substantially in the same plane as the body portion (see fig. 8a and 8c above and note that 808 and 810 occupy the same plane). 
As for claim 17, Mast further discloses the retractor blade device of claim 16, wherein the projection extends from a plane defined by the body portion (see fig. 8a, 8d above and note that 806 extends away from 810 via 808).
As for claim 20, Mast further discloses the retractor blade device of claim 1, wherein the body portion further comprises at least one tab (806) extending therefrom (see fig. 8c, 8d above).

Claim(s) 1, 2, 18 and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Pimenta (US 20050149035).
With respect to claim 1, Pimenta discloses a retractor blade device (e.g. 25, see fig. 6 below) comprising: a retractor blade engagement portion (see fig. 6 below) having a body portion with a distal end and a proximal end (see fig. 6 below), the retractor blade engagement portion configured to sit at least partially in a channel of a retractor blade (e.g. any of 12, 16, 18, see para. 43, note that the channel may be the inner surface of 12, 16, 18 or any of grooves 29), the body portion having a first retention component (e.g. see fig. 6 below and para. 43) extending therefrom; and an extension portion (see fig. 2, 3 below) having a distal end and a proximal end (see fig. 6 below).


    PNG
    media_image3.png
    566
    1199
    media_image3.png
    Greyscale

As for claim 2, Pimenta further discloses the retractor blade device of claim 1, wherein the extension portion has a hook feature (curvature at the distal end, see fig. 6 above, and note that this embodiment is similar to that shown in fig. 2A of the invention).
As for claim 18, Pimenta further discloses the retractor blade device of claim 1, wherein the extension portion comprises a channel or track (e.g. space between left and right sides of the extension portion, see fig. 6 above) extending from a point near the proximal end of the extension portion toward the distal end of the extension portion. 
As for claim 19, Pimenta further discloses the retractor blade device of claim 18, wherein the channel or track is open at its proximal end (see fig. 6 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mast (US 20180055504), as applied to claim 1 above, in view of Lovell (US 20120296171).
As for claim 12, Mast does not appear to teach wherein the extension portion comprises at least one scalloped edge.
Lovell, also drawn to retractor blades, teaches a distal tissue engaging edge (296) that comprises at least one scalloped edge (298) (see fig. 27-30, and note curved cutting edges at 298) in order to provide known structure that will assist in the clearance of tissue from the surgical site (see para. 230).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mast wherein the extension portion comprises at least one scalloped edge, in view of Lovell, in order to provide known structure that will assist in the clearance of tissue from the surgical site.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/Examiner, Art Unit 3773                                                                                                                                                                                                        
/TESSA M MATTHEWS/Examiner, Art Unit 3773